Citation Nr: 0413389	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
ischemic heart disease.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome and hookworm disease with anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to January 1943, and had 
recognized guerrilla service from April 1945 to June 1946.  
He was a prisoner of war (POW) of the Japanese Army from May 
1942 to January 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that, in July 1997, the veteran raised a 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
In August 1998, the veteran perfected an appeal of that issue 
to the Board.  However, in January 2003, the RO granted TDIU, 
effective from April 2002, which represented a full grant of 
benefits as to that issue.  Therefore, the Board will confine 
its discussion to the issue as set forth on the first page of 
this decision.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's ischemic heart disease is 
characterized by METs of 4-5, fatigue, occasional chest pains 
and tightness, and exertional dyspnea.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's irritable bowel syndrome and 
hookworm disease with anemia is characterized by weight loss, 
irregular bowel movements, almost daily lower abdominal 
discomfort, and flatulence.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
ischemic heart disease are not met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.104, Diagnostic Code 7005 (2003).

2.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome and hookworm disease with anemia are 
not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.114, Diagnostic 
Codes 7319, 7324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a July 1993 rating decision, the RO granted the veteran 
service connection for irritable bowel syndrome and awarded a 
10 percent disability evaluation.  In December 1995, the RO 
granted service connection for ischemic heart disease and 
awarded a 30 percent disability evaluation.  The RO confirmed 
and continued these disability evaluations in a rating 
decision dated in December 1996.

A March 1997 written certification indicates the veteran was 
treated in the hospital from March 20, 1987, to April 10, 
1997.  This diagnoses were myocardial ischemia, hypertensive 
cardiovascular disease, chronic urinary tract infection, and 
rheumatoid arthritis.

March 1997 hospital reports show the veteran complained of 
chest pain, dizziness, elevated blood pressure, and body 
malaise.  On examination, the veteran had an occasional 
systolic murmur and a gallop rhythm in his heart.  The 
diagnoses were ischemic heart disease (myocardial ischemia) 
and hypertensive cardiovascular disease (systolic 
hypertension).

In July 1997, the veteran raised a claim for TDIU and for 
increased ratings for his service connected disabilities.

In September 1997, the veteran underwent VA medical 
examination.  The veteran's claims file was reviewed by the 
examiner.  An electrocardiogram (EKG, ECG) showed old 
myocardial ischemia, and chest X-rays showed essentially no 
change from July 1996 and gave impressions of residual 
fibrosis, bullous chronic bronchitis, and arteriosclerotic 
cardiovascular disease.  The veteran complained of chest 
pains and low back pain.  He also stated that when he ate 
fatty foods he had abdominal pains and loose stools.  A 
cardiovascular system examination showed regular blood 
pressure readings, with no murmurs.  The diagnoses were 
anemia, probably secondary to the hookworm disease and 
irritable bowel syndrome, not present on this examination.  A 
parasitology report showed evidence of hookworm.  A colon air 
contrast test was conducted, and it was essentially negative 
and unchanged from July 1996.  The impression given was of a 
normal barium enema.

An October 1997 hospital report shows the veteran underwent a 
check-up for elevated blood pressure.  The physician found 
that, except for the elevated blood pressure, the veteran 
appeared apparently well and his prognosis was good.

In a March 1998 rating decision, the RO continued the 
disability evaluations for the veteran's ischemic heart 
disease as 30 percent disabling and his irritable bowel 
syndrome and hookworm disease with anemia as 10 percent 
disabling.

A March 2002 radiological report shows the veteran's chest X-
ray indicated that his heart was slightly enlarged with left 
ventricular prominence.  His aorta was tortuous.  His other 
chest structures were unremarkable.  The diagnostic 
impression was of mild left ventricular cardiomegaly and an 
atherosclerotic aorta.

A March 2002 ECG report shows the veteran had a normal ECG 
reading.  A stool examination, conducted that same month, 
shows he was negative for intestinal parasites and amoeba.

In June 2002, the veteran underwent VA heart examination.  He 
complained of hypertension since 1990, occasional chest pains 
and tightness lasting for more than an hour, two-pillow 
orthopnea, exertional dyspnea, dizziness when bending down, 
easy fatigability, and a history of increased blood sugar 
since April.  The veteran said he was using herbal medicines 
as treatment.  He reported being mostly housebound.  On 
examination, the veteran's jugular venous pulse was not 
distended.  His apex beat was not palpable, and he was 
negative for heaves and a murmur.  He had good first and 
second heart sounds, and had regular rhythm and normal rate.  
The diagnoses were hypertensive cardiovascular disease and 
atherosclerotic heart disease.

The veteran also underwent VA intestinal examination that 
same month.  He complained of abdomen bloatedness, 
flatulence, colicky pain, and irregular bowel movements.  He 
had lost over twenty pounds in one year.  He complained of 
alternating constipation with loose stools, small stools, and 
irregular bowel movements, every other day.  On examination, 
the veteran's abdomen was flat, soft, and nontender.  He was 
well built, with slightly decreased hemoglobin, but not 
clinically pale.  He had almost daily abdominal discomfort in 
the lower abdomen.  He was colicky right after eating and was 
relieved by passing out flatus.  A complete blood count 
revealeds noted, he had slightly decreased hemoglobin, and 
had markedly increased eosinophils.  A stool examination 
showed the presence of hookworm.  The diagnoses were 
dyspepsia, "rule out" irritable bowel syndrome, hookworm 
infection, and eosinophilia, probably secondary to hookworm 
infection.

An October 2002 written statement indicates a VA physician 
was requested to review the veteran's case and provide an 
estimated metabolic equivalent (MET) pertaining to the 
veteran's level of activities, as well as the percentage 
ejection fraction.  The physician opined that, based on the 
veteran's history, ECG, and physical examination, he was not 
in heart failure, but had a functional class of II-B, which 
was estimated to have a METS of 4-5.  The impression was 
hypertensive atherosclerotic heart disease not in failure, 
old anteroseptal wall myocardial ischemia, "FC II-B," and 
METS 4-5.

In a January 2003 rating decision, the RO increased the 
veteran's rating for ischemic heart disease to 60 percent, 
and for irritable bowel syndrome and hookworm disease with 
anemia to 30 percent.  The RO also granted TDIU.

An October 2003 radiology report indicates the veteran's 
heart was enlarged, with a "CT" ratio of 0.56.  His aortic 
knob was calcified, and osteoporosis was noted.  The remarks 
indicated mild cardiomegaly, atherosclerosis of the aorta, 
and osteoporosis.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a November 2003 letter, the Board informed the veteran of 
the status of his claim, the evidence needed to substantiate 
his claim, which evidence the RO would obtain, and which 
evidence the veteran was responsible for obtaining.  In 
addition, the veteran was advised, by virtue of detailed 
March 2002 and January 2003 supplemental statements of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims for increased ratings.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased disability ratings.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for increased disability 
ratings has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

C.  Ischemic Heart Disease

The veteran is seeking an increased evaluation for his 
ischemic heart disease.  Essentially, he contends that his 
ischemic heart disease is more severe than is contemplated by 
the 60 percent disability evaluation currently assigned.

The veteran is currently rated as 60 percent disabled under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2003).  A 60 
percent disability evaluation is warranted where there is 
documented coronary artery disease resulting in more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
evaluation is warranted where there is documented coronary 
artery disease resulting in chronic congestive heart failure; 
or workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.

The medical evidence of record does not show any chronic 
congestive heart failure.  Furthermore, the estimate of his 
METs, conducted in October 2002, in connection with the 
veteran's VA examination, indicated that his METs score was 
between 4 and 5, not 3 or less, as required for a 100 percent 
disability evaluation.  Finally, while the veteran was 
diagnosed with left ventricle prominence, no medical evidence 
shows he was diagnosed with left ventricular dysfunction with 
an ejection fraction less than 30 percent, the third way in 
which a veteran can qualify for a 100 percent evaluation 
under 38 C.F.R. § 4.104, DC 7005.  His rating, therefore, 
cannot be increased to 100 percent under DC 7005.

With respect to analyzing the veteran's disability under 
other potentially applicable diagnostic codes, the Board 
notes that the veteran has never been diagnosed with any 
other heart disease or undergone surgery listed in 38 C.F.R. 
§ 4.104, DCs 7000-7004, 7006, 7008-7020.  Furthermore, 
although evidence shows diagnoses of hypertension, the Board 
notes that the medical evidence has never shown that the 
veteran's hypertension is a result of his military service.  
Furthermore, the criteria for an evaluation in excess of 60 
percent for 38 C.F.R. § 4.104, DC 7007, which evaluates 
hypertensive heart disease, is identical to the criteria for 
a 100 percent evaluation under DC 7005, for which, as stated 
above, the veteran's disability does not qualify based upon 
the evidence.

D.  Irritable Bowel Syndrome and Hookworm Disease with Anemia

The veteran is also seeking an increased evaluation for his 
irritable bowel syndrome and hookworm disease with anemia.  
Essentially, he contends that his irritable bowel syndrome 
disability is more severe than is contemplated by the 30 
percent evaluation currently assigned.

The veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.114, DCs 7324 and 7319 (2003).  Under DC 7324, 
distomiasis, intestina or hepatic, is rated as 0 percent 
disabling for mild or no symptoms, 10 percent for moderate 
symptoms, and 30 percent for severe symptoms.  30 percent is 
the highest disability evaluation under DC 7324.

Under DC 7319, irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) warrants a 0 percent disability rating 
when mild with disturbances of bowel function with occasional 
episodes of abdominal distress, a 10 percent disability 
rating when moderate with frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent 
disability rating when severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  30 percent is the highest disability 
evaluation under DC 7319.

Since the veteran already receives the highest disability 
evaluations for the diagnostic codes under which he was 
evaluated, the Board will determine whether he can be 
evaluated at a higher percentage under a separate diagnostic 
code.  However, the Board notes that the veteran has never 
been diagnosed with an ulcerative colitis or impairment of 
sphincter control, as rated under 38 C.F.R. § 4.114, DCs 7323 
and 7332.  All other appropriate diagnostic codes provide no 
disability ratings higher than the 30 percent the veteran 
already receives.

Since the veteran receives the maximum disability rating 
under the DCs 7324 and 7319, the Board has considered whether 
the case should be referred for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  In this respect, the Board 
notes that the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for her his irritable bowel 
syndrome disability.  In sum, there is no indication in the 
record of such an unusual disability picture that application 
of the regular schedular standards is impractical, especially 
in the absence of any allegation of marked interference with 
employment attributed solely to the veteran's irritable bowel 
syndrome.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
E.  Conclusion

Finally, the Board recognizes that the veteran believes that 
his ischemic heart disease and irritable bowel syndrome are 
worse than contemplated by the 60 and 30 percent disability 
evaluations he currently receives.  The veteran's sincerity 
is not in question.  However, while he is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).  See also Routen, 
supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted or identified any medical 
opinion or other medical evidence which would support his 
claim that his current disability ratings should be 
increased.  Thus, this claim for increased disability ratings 
for ischemic heart disease and irritable bowel syndrome must 
be denied.

Therefore, as a preponderance of the objective medical 
evidence is against a finding for an evaluation in excess of 
60 percent for ischemic heart disease, or for an evaluation 
in excess of 30 percent for irritable bowel syndrome and 
hookworm disease with anemia, the benefit-of-the-doubt 
doctrine is inapplicable, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease is denied.

2.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome and hookworm disease with anemia is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



